Citation Nr: 9935952	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  95-41 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability 
secondary to service-connected diplopia.

2.  Entitlement to an increased evaluation for diplopia, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from  June 1953 to May 
1955.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a November 1994 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein service 
connection for a back disability as secondary to service 
connected diplopia of the left eye, an increased rating for 
diplopia of the left eye, and a total disability rating due 
to individual unemployability were denied.  

In July 1997, the Board remanded the case to the RO for 
further development of the case.  After further development, 
the case is returned to the Board for further appellate 
review.


REMAND

In his substantive appeal, dated in October 1995, the veteran 
indicated that he wished to appear personally before a Member 
of the Board sitting in Washington, D.C.  The evidence does 
not indicate that such a hearing was scheduled or that the 
veteran withdrew his request for a hearing.  In July 1997, 
the Board remanded the case to the RO, inter alia, to request 
that the veteran indicate whether he still desired a personal 
hearing before the Board in Washington D.C.  In August 1997, 
a letter was sent to the veteran asking him to inform the RO 
within 60 days if he still 

desired such hearing.  No response was received, and the RO 
proceeded to adjudicate his claims.  

However, in July 1999, the veteran submitted a statement to 
the RO wherein he stated that "I am still willing to go to 
Washington, D.C. or anywhere else that I can be heard. . . . 
I want to assure you this is my formal request for a 
hearing."  (Emphasis added.)  A review of his claim folder 
reveals that neither a hearing has been scheduled nor a 
withdrawal of the veteran's request has been received.  
Accordingly, due process concerns require that he be afforded 
the opportunity for such a hearing.  As it is unclear from 
the July 1999 statement whether the veteran wishes to travel 
to Washington, D.C. or desires a hearing before a Member of 
the Board sitting at the local RO, the RO should ask him 
which he prefers.

According, this case is accordingly REMANDED for the 
following:

The RO should request that the veteran 
indicate whether he seeks a hearing 
before a Member of the Board sitting at 
Washington, D.C; before a Member of the 
Board sitting at the RO; or before a 
Member of the Board by means of a 
videoconference hearing.  If he still 
desires a hearing, the RO should schedule 
him for such hearing in accordance with 
applicable law.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action 

must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












